Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.9 P REMIER W EST B ANK C ONTINUING B ENEFITS A GREEMENT This Continuing Benefits Agreement (this “Agreement”) dated December 13, 2007, by and between PremierWest Bancorp, an Oregon Corporation (“PremierWest”), PremierWest Bank, an Oregon chartered Bank (the “Bank”) and , a director of PremierWest (“Director”), replaces the Agreement dated December 27, 2004 and is retroactively effective January 1, 2005. WHEREAS, the Board of Directors, after due consideration and upon the recommendation of the Compensation Committee, has determined it to be necessary and appropriate to provide to its directors the benefits set forth herein as part of the compensation afforded to directors of PremierWest, and WHEREAS, the above-named Director has provided, and is expected to continue to provide, valuable services as a director of the Bank and of PremierWest, and WHEREAS, the Bank desires to retain the services of such Director and to provide incentives to continue to serve as a director of the Bank and PremierWest, NOW THEREFORE, in consideration of the foregoing premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. The Director shall receive the following benefits in addition to such other compensation and benefits as may be from time to time determined by the Board of Directors: 1.1 Subject to such limitations as may be set forth in any applicable insurance policy, the Director and the Director’s spouse shall be entitled to participate in, and be covered by, all group medical, dental, vision and accidental death and dismemberment insurance programs offered by the Bank or PremierWest and made generally available to its employees (the “PremierWest Insurance Programs”). Subject to the terms and conditions of such programs applicable to all participants, the Director may elect to include the Director’s dependent children as participants. Except as provided in Section 1.2, the Director shall pay the cost of, or reimburse the Bank or PremierWest for, premiums for PremierWest Insurance Programs. 1.2 Subject to Section 2 hereof, following termination of the Director’s service as a director of the Bank or PremierWest, until the Director or the Director’s spouse, respectively, reaches the age of 65, and subject to such limitations as may be set forth in any applicable insurance policy, at the expense of the Bank or PremierWest, the Director and the Director’s spouse shall be entitled to participate in any PremierWest Insurance Programs. The retiree health care coverage for each shall, until the age of 65, be substantially similar to the most favorable coverage maintained for PremierWest employees, but in no event shall such coverage be less favorable than coverage with a $2,000 annual deductible and 80% reimbursement/20% copayment. Subject to the terms and conditions of such programs applicable to all participants, at the Director’s or the Director’s spouse’s expense, the Director or the Director’s spouse may elect to include the Director’s dependent children as participants. Following termination of the Director’s service as a director of the Bank or PremierWest, and after attainment of age 65, the Director and the Director’s spouse, respectively, shall, at the Bank’s or PremierWest’s expense, be entitled to participate in, and be covered by, a Medicare Supplemental Insurance policy, comparable to the best of such policies offered by a major insurance carrier in the Bank’s market area, and such coverage shall continue from the age of 65 for the remainder of the life of the Director or the Director’s spouse, respectively. In the event that the Director is required to pay monthly premiums for such coverage, PremierWest shall reimburse Director for such premium cost no later than the last day of the calendar month following the calendar month in which the expense was incurred by the Director. 1.2.1 The Director (or the Director’s spouse if the Director is deceased) may, at the first open enrollment period following termination of service as a director of the Bank or PremierWest, elect to continue participation in such insurance programs (if previously covered), enroll in such insurance programs or decline participation. The Director acknowledges that if Director is not participating in such insurance programs at the time of termination, enrollment may not be available until the next annual open enrollment period and that the Director may not have coverage for some period of time following termination of service. 1.2.2 If the Director (or the Director’s spouse) declines to participate (for example by reason of duplicative coverage through another source), the Director (or the Director’s spouse if the Director is deceased) may, at any open enrollment period thereafter, elect to participate in such comparable insurance programs of the Bank or PremierWest as may be in effect at that time. 1.2.3 If the Director (or the Director’s spouse) elects to participate in such insurance programs, the Director (or the Director’s spouse) may, at any time thereafter, elect to terminate participation, but shall have no further right to re-enroll. 1.2.4 If the Director or the Director’s spouse has declined or terminated participation, or been ineligible to participate in such insurance programs, the Director (or, if the Director is then deceased, the Director’s spouse), shall be entitled to receive on a monthly basis a cash payment in the amount of one-twelfth (1/12) of the annual premiums the Bank or PremierWest would have paid for the Director and/or the Director’s spouse for any PremierWest Insurance Programs or Medicare Supplemental Insurance, as appropriate, under Section 1.2 of this Agreement. All payments with respect to the cost of premiums associated with the Director and the Director’s spouse shall cease upon the death of the Director and the Director’s spouse, respectively. Notwithstanding the foregoing, no cash payments will be made earlier than the first day of the seventh month following the date of the Director’s termination of services.
